                                Vincent M. Lentini
                                Counselor at Law
                        1129 Northern Boulevard, Suite 404
                           Manhasset, New York 11030

Admitted to practice                                            Phone: (516) 228-3214
in Connecticut & New York                                       Fax:   (516) 228-9385

                                        May 5, 2021

Via ECF Filing                                                                      ϱͬϭϵͬϮϬϮϭ
Magistrate Judge Stewart D. Aaron
US Magistrate Court Judge
US District Court SDNY
500 Pearl Street
New York, NY 10007
                                         Re: Nikonov v. Flirt NY Inc., et al
                                         Index No. 19-CV-07128

Dear Magistrate Judge Aaron:

        I am counsel for the defendants.

         I write this letter motion to the court seeking to file under seal certain exhibits to the reply
that I seek to file today regarding Defendants’ motion to dismiss. In particular the 12/6/19 record of
Dr. Bradley Weiner, the medical history from filled about by plaintiff for Dr. Weiner and 6/6/19
report of Neurological Care PC.

       The parties entered into stipulation and order regarding the treatment of such documents and
the same allows for the filing of these documents under seal.

        I respectfully request that the Court grant the request to file these medical reports under seal.

       As my reply is due today, I will file the reply without the exhibits in question and await your
ruing on this letter motion.

        Thank you.
                                                                Respectfully submitted,
                                                                S/
                                                                Vincent M. Lentini

cc: Client
cc: Doug Lipsky, Esq. counsel for plaintiff

ZĞƋƵĞƐƚ'ZEdĂƐƚŽǆŚŝďŝƚƐ͕ĂŶĚŽĨƚŚĞZĞƉůǇĨĨŝƌŵĂƚŝŽŶŽĨsŝŶĐĞŶƚD͘>ĂŶƚŝŶŝĚĂƚĞĚ
DĂǇϱ͕ϮϬϮϭ͕Ăƚ&EŽƐ͘ϱϴͲϮ͕ϱϴͲϯ͕ĂŶĚϱϴͲϰ͘dŚĞůĞƌŬŽĨŽƵƌƚŝƐƌĞƐƉĞĐƚĨƵůůǇƌĞƋƵĞƐƚĞĚƚŽ
ƵŶƐĞĂůƚŚĂƚZĞƉůǇĨĨŝƌŵĂƚŝŽŶŝƚƐĞůĨĂŶĚǆŚŝďŝƚƚŚĞƌĞƚŽĂƚ&EŽƐ͘ϱϴĂŶĚϱϴͲϭ͘
^KKZZ͘
ĂƚĞĚ͗DĂǇϭϵ͕ϮϬϮϭ
